OPINION ON REHEARING.
ODOM, J.
Counsel for plaintiff, in his application for rehearing, states that this court evidently overlooked the fact that the time within' which a suit must be filed under the Federal Employers’ Liability Act is two years from the time of the accident and that that time has already expired; and he suggests that this court did not read the decision which -he cited in his supplemental brief, to-wit: Industrial Accident Commission of the State of California, et al. vs. Payne, reported in 259 U. S. 182 (National Reporter System, vol. 42 page 489).
The court in the cited case had under consideration the sole question as to *53whether the injured employee was, at the time of the injury, engaged in interstate commerce. The petitioner in that case was employed in repairing an engine which had 'been used in interstate commerce and was destined to be so employed again. The engine was. sent to the repair shop .on December 1, 1918, and was there stripped and dismantled. The accident occurred on February 1, 1919, two months after the engine had been sent to the shop. The court held that the “tracks, bridges, roadbed and equipment of a carrier in actual use in interstate commerce have a definite interstate character as instruments of such commerce and give such character to those employed on them”. (Syllabus). But the court held that the engine on which, the injured party was at work had been withdrawn or separated from commerce and having been so separated or withdrawn was not at the time of the injury an instrument used in interstate commerce. Therefore the injured party was not engaged in interstate commerce at the time he was injured. The court said:
"It (the engine) was placed in the shops for general repairs on December 19, 1918. On February 25, 1919, after work upon it; it was given a trial and it was placed in service on March 4, 1919. The accident occurred on February 1st of that year, the engine at the time being nearly stripped and dismantled. It was not interrupted in an interstate haul to be repaired and go on.”
It will therefore be seen that the court did not hold that one who was engaged in repairing an engine used in interstate commerce was not engaged in interstate commerce ; but it did .hold that under the facts of that case the engine was not then being used in interstate commerce, therefore the laborer was not engaged in work of that character.
In the case ‘at bar, Porter, the plaintiff’s son, was, at the time of his injury, engaged in repairing the track of an interstate railroad engaged, admittedly, in interstate commerce. That track, according to the decision cited by counsel, is “an instrument of such commerce and gives such character to those employed on them”. Plaintiff’s son was therefore at the time of his injury engaged in interstate commerce and under all the decisions which have been called to our attention and which we have been able to find his suit should have been brought under the Federal Act.
We express no opinion as to whether plaintiff’s action is now barred by prescription under the Federal Employers’ Liability Act. Counsel for. plaintiff says it is and suggests that our decision works a hardship on him for that reason. But the court is not responsible for the condition which has brought about the hardship, if, indeed, plaintiff suffers on that account.
Rehearing refused.